
	
		III
		110th CONGRESS
		1st Session
		S. RES. 68
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Inhofe (for himself,
			 Mr. Coburn, and Mr. Isakson) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Commending the Miss America Organization
		  for its longstanding commitment to quality education and the character of women
		  in the United States.
	
	
		Whereas the Miss America Organization was formed in
			 1921;
		Whereas, in 1945, the organization established a
			 scholarship program to assist young women achieve their personal and
			 professional goals;
		Whereas contestants in the Miss America Pageant must first
			 succeed in local and State pageants;
		Whereas the 52 young women who participated in the Miss
			 America Pageant showed great poise and accomplishment;
		Whereas Lauren Nelson, of Lawton, Oklahoma, was crowned
			 Miss America 2007, the sixth Oklahoman in history and the second in a
			 row;
		Whereas Oklahoma now joins only 2 other States in boasting
			 6 Miss America crowns and 3 other States in holding consecutive crowns;
			 and
		Whereas the Senate family is also proud of Kate Michael of
			 Senator Johnny Isakson's office, who represented the District of Columbia in
			 the Miss America Pageant: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the Miss
			 America Organization for its longstanding commitment to quality education and
			 the character of women in the United States;
			(2)congratulates
			 Miss America 2007, Lauren Nelson of Lawton, Oklahoma, the 80th woman crowned
			 Miss America; and
			(3)directs the
			 Secretary of the Senate to transmit a copy of this resolution to Lauren Nelson
			 in care of the Miss America Organization.
			
